Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9185960) in view of Betz, III (US 3894807).
Regarding claim 1, Park teaches an applicator for applying a cosmetic formula, the applicator comprising: a first end of the applicator including a brush (45) configured to retain an amount of the cosmetic formula for application; a coupling portion (as shown at 61) is connected to a second end of the applicator, the coupling portion is configured to releasably couple the applicator to a bottle (47) of cosmetic formula, a cap portion (41) has an open bottom-facing cylinder at a bottom end (56) that fits on the coupling portion (col. 6, ll. 53-55) and a second end of the cap portion has a cavity (43) extending at least partially into the cap and configured to receive a corresponding protrusion (30) therein, and a retainer (magnet 42) associated with the cavity, the retainer configured to interface with the protrusion 
Park does not teach that the coupling portion is releasably inserted within the cap portion or that the coupling portion has a closed top-facing cylinder on top.
Betz, III teaches a cap portion (16) that releasably receives a “coupling portion” (18).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the shape of the coupling portion such that it had a closed top-facing cylinder because Applicant has not disclosed that the particular top shape of the coupling portion provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Park’s coupling portion and the applicant’s invention to perform equally well with either the open cylinder taught by Park or the claimed closed top-facing cylinder on top because both coupling portions are equally capable of being received in the cap portion.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Park to obtain the coupling portion with a closed top-facing cylinder in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Park.	
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the cap portion of Park such that the coupling portion is releasably inserted within the cap portion as taught by Betz, III, for the purpose of enabling one cap portion to be used with a plurality of coupling portions (Betz, III, col. 1, ll. 13-22 and Park, col. 6, ll. 55-59).
Regarding claim 2, the combination of Park and Betz, III teaches the applicator of Claim 1, wherein the retainer includes a magnet (42) positioned adjacent to the cavity, but does not teach that 
Instead, Park teaches that the magnet is configured to magnetically interface with a magnet (31) positioned adjacent the protrusion for creating the releasable connection.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the magnet of Park in the protrusion because Applicant has not disclosed that the position of the magnet provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Park’s applicator and the applicant’s invention to perform equally well with either the magnet adjacent the protrusion taught by Park or the claimed magnet in the protrusion because both magnets are equally capable of releasably joining the handle and the applicator.
Regarding claim 3, the combination of Park and Betz, III teaches the applicator of Claim 1, wherein the retainer is selected from the group consisting of a magnet, threads, press fit, snap fit, clearance fit, and combinations thereof, the retainer configured to cooperatingly interface with the protrusion for creating the releasable connection (Park, magnet 42; see col. 5, ll. 54-55).
Regarding claim 4, the combination of Park and Betz, III teaches the applicator of Claim 1, wherein the application end has a plurality of application bristles (Park, 45) configured to retain an amount of the cosmetic formula for application.
Regarding claim 5, the combination of Park and Betz, III teaches the applicator of Claim 1, wherein the cavity has a non-circular cross section (Park, Fig. 1B) configured to fix the applicator from rotating about a central axis of the elongate stem with respect to the protrusion when the applicator is releasably connected to the protrusion.

Regarding claim 8, Park teaches an applicator for applying a cosmetic formula using an articulating handle (10 and 20), the applicator comprising: an elongate stem having a brush application end (45) configured to retain an amount of the cosmetic formula for application; a cap assembly positioned at an end of the elongate stem opposite the application end, wherein the cap assembly includes: a coupling portion (61) is connected to a second end of the applicator, the coupling potion is configured to releasably couple the applicator to a bottle of cosmetic formula (46) , and a cap portion (41) has an open bottom-facing cylinder (56) at a bottom end that fits on the coupling portion, and a flat top end (42) of the cap portion has a cavity (43) extending at least partially into the cap portion and configured to receive a corresponding protrusion (30) therein, wherein the closed top-facing cylinder of the coupling portion is inserted within the open bottom-facing cylinder of the cap portion (col. 6, ll. 53-55);  and a retainer (magnet 42) associated with the first cavity, the retainer configured to interface with the protrusion to create a releasable connection requiring a larger separation force to release than without the retainer.
Park does not teach that the coupling portion has a closed top-facing cylinder on top; or that the closed top-facing cylinder of the coupling portion is releasably inserted within the open bottom-facing cylinder of the cap portion.
Betz, III teaches a cap portion (16) that releasably receives a “coupling portion” (18).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the shape of the coupling portion such that it had a closed top-facing cylinder because Applicant has not disclosed that the particular top shape of the coupling portion provides an advantage, is used for a particular purpose, or solves a stated problem.  One of 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Park to obtain the coupling portion with a closed top-facing cylinder in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Park.	
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the cap portion of Park such that the coupling portion is releasably inserted within the cap portion as taught by Betz, III, for the purpose of enabling one cap portion to be used with a plurality of coupling portions (Betz, III, col. 1, ll. 13-22 and Park, col. 6, ll. 55-59).
Regarding claim 9, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the retainer includes a magnet (42) positioned adjacent to the cavity, but does not teach that the magnet is configured to magnetically interface with a magnet positioned in the protrusion for creating the releasable connection.
Instead, Park teaches that the magnet is configured to magnetically interface with a magnet (31) positioned adjacent the protrusion for creating the releasable connection.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the magnet of Park in the protrusion because Applicant has not disclosed that the position of the magnet provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Park’s applicator and the applicant’s invention to perform equally well with either the magnet adjacent the 
Regarding claim 10, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the retainer is selected from the group consisting of a magnet, threads, press fit, snap fit, clearance fit, and combinations thereof, the retainer configured to cooperatingly interface with the protrusion for creating the releasable connection (Park, magnet 42; see col. 5, ll. 54-55).
Regarding claim 11, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the application end has a plurality of application bristles (Park, 45) configured to retain an amount of the cosmetic formula for application.
Regarding claim 12, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the cavity has a non-circular cross section (Park, Fig. 1B) configured to fix the applicator from rotating about a central axis of the elongate stem with respect to the protrusion when the applicator is releasably connected to the protrusion.
Regarding claim 14, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between 45° and 90° with respect to an axis of the articulating handle during application to eyelashes (Park, due to bevels 11 and 12; see col. 5, ll. 10-23).
Regarding claim 15, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator substantially horizontal with respect to the ground during application to eyelashes (regardless of the angle of the handle and the applicator, a user can orient the applicator at the desired angle with respect to horizontal).
Regarding claim 16, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between 30° and 80° with respect 
Regarding claim 17, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between 45° and 60° from horizontal with respect to the ground during application to lips (regardless of the angle of the handle and the applicator, a user can orient the applicator at the desired angle with respect to horizontal).
Regarding claim 18, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between about 0° and 60° with respect to an axis of the articulating handle during application to nails (Park, due to bevels 11 and 12; see col. 5, ll. 10-23).
Regarding claim 19, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator at about 45° from horizontal with respect to the ground during application to nails (regardless of the angle of the handle and the applicator, a user can orient the applicator at the desired angle with respect to horizontal).
Regarding claim 20, the combination of Park and Betz, III teaches the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between about 0° and 90° with respect to an axis of the articulating handle during application to a face (Park, due to bevels 11 and 12; see col. 5, ll. 10-23).
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Betz, III as applied to claims 1 and 8 above, and further in view of George (US 2018/0098615).
Regarding claims 6 and 13, Park teaches the applicator of Claim 1 or Claim 8, but does not teach that the cap includes a data storage device configured to communicate information to a sensor positioned in the protrusion.

George does not teach that the sensor is in a protrusion. Instead, George teaches a sensor located in a different portion of the handle.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the sensor of George in the protrusion because Applicant has not disclosed that the position of the sensor provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected George’s sensor and the applicant’s invention to perform equally well with either the sensor positioned in the handle taught by George or the claimed sensor in the protrusion because both sensors are equally capable of receiving information from the data storage device in the cap.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the sensor position of George to obtain the invention as specified in claims 6 and 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of George.
Furthermore, it would have been obvious to one of ordinary skill in the art to have provided the device of Park with a data storage device in the cap configured to communicate information to a sensor positioned in the protrusion as taught by George for the purpose of enabling during the use protocol a mix of frequencies and amplitudes that provide improved shear thinning characteristics of a particular formula or improved user perception (George, ¶49).

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive.

In response, it is noted that changing the open cylinder shown in Fig. 11 of Park to a closed cylinder would be within the level of routine skill in the art.
Applicant argues that modifying the bevel of Park 20 would render the device of Park unsuitable for its intended purpose.
In response, it is noted that element 20 of Park is part of the articulating handle and is not the cap portion. Modification of element 20 is not a part of the rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed invention can be used with standard cosmetic bottles and does not require a special cap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754